                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ADAM BRAY,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-993-PPS-MGG

 SHERIFF JOHN T. BOYD,

               Defendant.

                                 OPINION AND ORDER

       Adam Bray is a pre-trial detainee in the LaPorte County Jail. He filed an

amended complaint. ECF 27. He did not file a motion asking to amend, but he should

have done so. Pursuant to Federal Rule of Civil Procedure 15(a)(1), a party may amend

his pleading once as a matter of course under some circumstances. After that,

amendments may be made only with the consent of opposing parties or by leave of

court. Rule 15(a)(2). Here, Bray has filed several pleadings already. ECF 1, 6, 9, 10, 11,

12, 13, 14, 15 and 16. Because he is proceeding without a lawyer, I will construe the

amended complaint as including a motion asking for leave to file it because “[a]

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted).

       “Leave to amend is to be ‘freely given when justice so requires’” Liu v. T&H

Machine, Inc., 191 F.3d 790, 794 (7th Cir. 1999) (quoting Federal Rule of Civil Procedure
15(a)). However, “that does not mean it must always be given.” Hukic v. Aurora Loan

Servs., 588 F.3d 420, 432 (7th Cir. 2009). “[C]ourts have broad discretion to deny leave to

amend where there is undue delay, bad faith, dilatory motive, repeated failure to cure

deficiencies, undue prejudice to the defendants, or where the amendment would be

futile.” Id. (quotation omitted). Here, the proposed amendment would be futile.

       In the amended complaint, Bray names three defendants. Sheriff John T. Boyd is

alleged to be “responsible for everything that his staff and deputy staff does at the

LaPorte County Jail.” ECF 27 at 2. However, there is no general respondeat superior

liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

“[P]ublic employees are responsible for their own misdeeds but not for anyone else’s.”

Id. at 596. “Only persons who cause or participate in the violations are responsible.”

George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Therefore the amended complaint does

not state a claim against Sheriff John T. Boyd.

       Bray names Dr. Tchettchat as a defendant. Bray alleges the doctor is keeping him

under medical observation as punishment for his filing this lawsuit. However, he also

states the medical observation began after he slipped and fell. “To prevail on his First

Amendment retaliation claim, [the plaintiff] must show that (1) he engaged in activity

protected by the First Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was at

least a motivating factor in the Defendants’ decision to take the retaliatory action.”

Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation marks and citations

omitted). Here, Bray has plausibly alleged the first prong of this test, but not the second


                                              2
or third. There is no indication that being under medical observation after suffering a

serious accident qualifies as a deprivation or that it would deter future First

Amendment activity. Nor is it plausible to infer that his having filed a lawsuit months

earlier was a motivating factor in deciding to place him under medical observation after

he slipped and fell. See Andonissamy v. Hewlett-Packard Co., 547 F.3d 841, 851 (7th Cir.

2008) (“[M]ere temporal proximity is not enough to establish a genuine issue of material

fact.”). Therefore, the amended complaint does not state a claim against Dr. Tchettchat.

       Bray also names Quality Correctional Care, LLC, as a defendant. He alleges this

company provides healthcare at the jail. A private company performing a state function

can be held liable to the same extent as a municipal entity under Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658 (1978). Rice ex rel. Rice v. Corr. Med. Servs., 675

F.3d 650, 675 (7th Cir. 2012) (Monell framework applies to private company providing

medical care at correctional facility). But, a corporation “cannot be held liable under §

1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir.

2005) (quoting Monell, 436 U.S. at 691). Rather, corporate liability exists only “when

execution of a [corporation’s] policy or custom . . . inflicts the injury.” Id. Here, Bray

alleges Quality Correctional Care employs the medical staff, but he has not alleged the

existence of any policies or customs which have caused him injury. Therefore, the

amended complaint does not state a claim against Quality Correctional Care, LLC.

       A complaint must contain sufficient factual matter to “state a claim to relief that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to


                                                3
draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual

allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555 (quotation marks, citations and footnote omitted). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not shown—that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). This

amended complaint does not contain sufficient factual matter to state a plausible claim

against any of the three defendants. Therefore it would be futile to grant Bray leave to

file it because it would wipe away the claim on which he has been granted leave to

proceed. See Massey v. Helman, 196 F.3d 727, 735 (7th Cir. 1999) (citation omitted)

(“[W]hen a plaintiff files an amended complaint, the new complaint supersedes all

previous complaints and controls the case from that point forward [b]ecause a

plaintiff’s new complaint wipes away prior pleadings . . ..”).

       Currently Bray is proceeding in this case against Sheriff John T. Boyd in an

official capacity for both preliminary and permanent injunctive relief to protect him

from attack by fellow inmates. ECF 19 at 3-4. With the denial of the motion to amend,

this case will continue based on the screening order which granted Bray leave to

proceed on that claim.

       For these reasons, the Court:




                                              4
      (1) CONSTRUES the amended complaint (ECF 27) as including a motion for

leave to amend;

      (2) DENIES the motion to amend (ECF 27);

      (3) DIRECTS the clerk to edit docket entry ECF 27 to indicate Adam Bray was not

granted leave to file an amended complaint;

      (4) GRANTS Adam Bray until February 19, 2020, to file a reply to the response to

his request for a preliminary injunction; and

      (5) CAUTIONS Adam Bray if he does not respond by the deadline, the court may

deny the preliminary injunction without a response from him.

SO ORDERED.

ENTERED: January 16, 2020.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            5
